DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-15, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ramon et al. (ES 2,403,365) in view of Etherington (US 2,794,322) and Spanger (US 2009/0071181).
In regards to claim 1, Ramon discloses a cooling system (condenser cooling power regeneration system; refer to Fig. 1), comprising: a steam turbine (9); a condenser (8) that receives a flow of steam from the steam turbine (refer to par. 11); a reservoir (tanks 5, 6) configured to supply a cooling fluid (water and antifreeze; refer to par. 13); a circulation loop (cooling circuit of Fig. 1) fluidly coupled to the reservoir (5, 6), and configured to circulate the cooling fluid to and from the reservoir (refer to par. 11; Fig. 1); and 
           a heat exchanger (i.e. heat exchanger inside condenser 8 that exchanges heat with a flow of steam from the steam turbine 9; par. 11; Fig. 1) thermally coupled to the circulation loop and configured to exchange heat between the cooling fluid and the flow of steam in the condenser (refer to par. 11); wherein the reservoir (5, 6) comprises a refrigerant and an anti-freeze additive (refer to par. 13), 
           Ramon does not explicitly teach an evaporator; the reservoir being disposed in the evaporator; the reservoir to selectively supply the cooling fluid; the anti-freeze additive characterized by a lower critical solution temperature (LCST) such that when an operating temperature of the reservoir is greater than the LCST, the reservoir is configured to supply a first mixture of the cooling fluid comprising the refrigerant and less than 5 weight percent of the anti-freeze additive to the circulation loop; and when the operating temperature of the reservoir is lower than the LCST, the reservoir is configured to supply a second mixture of the cooling fluid comprising the refrigerant and between about 5 weight percent and about 60 weight percent of the anti-freeze additive to the circulation loop.
          Etherington teaches a refrigeration systems (Fig. 1), a reservoir (corresponding to reservoir 17) configured to selectively supply (col.3, lines 43-45, wherein  selectively mixed and circulated in a refrigeration system to provide variable temperature levels of refrigeration and refrigeration capacities) a first mixture (mixture of cooling fluid when refrigerant 14 being added to receiver 13 via outlet 31) of the cooling fluid (solution of 14 and 15) wherein the anti-freeze additive (corresponding to refrigerant 14 or refrigerant 15) characterized by a lower critical solution temperature (LCST), (col.3, lines 29-31) such that when an operating temperature (col.3, lines 4-5) of the reservoir (17) is greater than the LCST, the reservoir (17) is configured to supply a second mixture (mixture of cooling fluid when refrigerant 15 being added to receiver 13 via outlet 32) of the cooling fluid comprising the refrigerant (immiscible refrigerant 14 or 15; col.3, lines 30-31) to the circulation loop; and when the operating temperature of the reservoir (17) is lower than the LCST, the reservoir (17) is configured to supply a cooling fluid comprising the refrigerant and the anti-freeze additive (miscible solution of 14 and 15, col.3, lines 29-30) to the circulation loop (loop of Fig. 1).
           It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Ramon such that the anti-freeze additive which to be characterized by a lower critical solution temperature such that when an operating temperature of the reservoir is greater than the LCST, the reservoir to be configured to supply a first mixture of the cooling fluid comprising the refrigerant to the circulation loop; and when the operating temperature of the reservoir is lower than the LCST, the reservoir is configured to supply a second mixture of the cooling fluid comprising the refrigerant and the anti-freeze additive to the circulation loop as taught by Etherington in order to provide variable temperature levels of refrigeration and refrigeration capacities (refer to col.3, lines 44-46 of Etherington).
          In regards to the limitation that when the operating temperature of the reservoir is greater than the LCST, the anti-freeze additive being less than 5 weight percent, and when the operating temperature of the reservoir is less than the LCST, the anti-freeze additive being between about 5 weight percent and about 60 weight percent:
        Etherington teaches in col.3, lines 34-45 that when the operating temperature assumed to be 20 F. for purposes of illustration, one immiscible refrigerant layer is composed of 85.5% by weight of perfluoropropane (as coolant) and 14.5% by weight of “Freon 31' (as anti-freeze).
In particular, Etherington teaches that supplying selectively these mixture and circulated in a refrigeration system to provide variable temperature levels of refrigeration and refrigeration capacities (col.3, lines 44-46). Therefore, the operating temperature of the reservoir in relative to the LCST and the amount of the anti-freeze additive to be added is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is to provide variable temperature levels of refrigeration and refrigeration capacities (Col. 3, lines 45-46). Therefore, since the general conditions of the claim, i.e. the operating temperature of the reservoir in relative to the LCST and the amount of the anti-freeze additive to be added, were disclosed in the prior art by Etherington, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ramon as by setting when the operating temperature of the reservoir is greater than the LCST, the anti-freeze additive being less than 5 weight percent, and when the operating temperature of the reservoir is less than the LCST, the anti-freeze additive being between about 5 weight percent and about 60 weight percent.

Spanger teaches an evaporator (corresponding to evaporator unit 10; Fig. 1A), the reservoir (17) being disposed in the evaporator (10).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Ramon to include an evaporator, wherein the reservoir being disposed in the evaporator as taught by Spanger in order to  provide a more compact configuration (refer to par. 50 of Spanger).
In regards to claim 2, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Etherington teaches wherein when the operating temperature of the reservoir (17) is lower than the LCST, the refrigerant and the anti-freeze additive (solution) are present in the reservoir as a substantially miscible phase (miscible solution of 14 and 15, col.3, lines 29-30 of Etherington), and when the operating temperature of the reservoir is greater than the LCST, the refrigerant and the anti-freeze additive are present in the reservoir as substantially immiscible phases (immiscible refrigerant 14 or 15; col.3, lines 30-31 of Etherington).  
In regards to claim 4, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the LCST of the anti-freeze additive is in a range from about 1°C to about 60°C.
        Further, Etherington teaches wherein the LCST of the anti-freeze additive is in a range from about 1°C to about 60°C (col.3, lines 29-30 of Etherington).  
        It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Ramon such that the LCST of the anti-freeze additive to be in a range from about 1°C to about 60°C in order to provide variable temperature levels of refrigeration and refrigeration capacities (refer to col.3, lines 44-46 of Etherington).
In regards to claim 5, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Ramon as modified discloses wherein the anti-freeze additive comprises amines, polyalkylene glycols, polyamines, ionic liquids, or combinations thereof (refer to par. 13).  
In regards to claim 6, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the anti-freeze additive and the refrigerant have a density difference greater than 30 kg/m3.  
        Etherington in col.1, lines 29-30 does however teach a pair of low temperature immiscible refrigerants with different volatility and density characteristics being employed. In particular, Etherington teaches that the difference in density, to provide a refrigeration system which selectively circulates a refrigerant mixture of variable composition in response to the load upon the System (col.1, lines 30-34). 
       Therefore, the density difference between the anti-freeze additive and the refrigerant are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is selectively circulates a refrigerant mixture of variable composition in response to the load upon the System (col.1, lines 30-34). 
        Therefore, since the general conditions of the claim, i.e. the existence of density difference between the anti-freeze additive and the refrigerant, were disclosed in the prior art by Etherington, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ramon, by setting the anti-freeze additive and the refrigerant to have a density difference greater than 30 kg/m3.
In regards to claim 7, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the reservoir is configured to supply the cooling fluid to the circulation loop via an outlet located proximate to a top end of the reservoir. 
        Etherington teaches wherein the reservoir is configured to supply the cooling fluid to the circulation loop via an outlet located proximate (near) to a top end (i.e. outlet of pipe 31 since refrigerant 14 is near upper side) of the reservoir (refer to Fig. 1 of Etherington).  
         It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Ramon such that the reservoir is configured to supply the cooling fluid to the circulation loop via an outlet located proximate to a top end of the reservoir as taught by Etherington in order to provide outlet access to the upper layer refrigerant 14 (refer to col.2, lines 20-21; Fig. 1 of Etherington).
In regards to claim 8, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the reservoir is configured to supply the cooling fluid to the circulation loop via an outlet located proximate to a bottom end of the reservoir.
        Etherington teaches wherein the reservoir is configured to supply the cooling fluid to the circulation loop via an outlet located proximate (near) to a bottom end (i.e. outlet of pipe 32 since refrigerant 15 is near lower side) of the reservoir (refer to Fig. 1 of Etherington).  
         It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Ramon such that the reservoir is configured to supply the cooling fluid to the circulation loop via an outlet located proximate to a bottom end of the reservoir as taught by Etherington in order to provide outlet access to the lower layer refrigerant 15 (refer to col.2, lines 20-21; Fig. 1 of Etherington).
In regards to claim 9, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Ramon as modified discloses wherein the reservoir (5) is disposed directly downstream of the heat exchanger (heat exchanger inside condenser 8; Fig. 1) such that the reservoir (5) is configured to receive a heated cooling fluid (hot cooling fluid) from the heat exchanger (refer to par. 11).  
In regards to claim 10, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Ramon as modified discloses wherein the circulation loop is configured to circulate a portion of the cooling fluid (portion of cooling fluid pumped into condenser 8; Fig. 1, also par. 11) into the heat exchanger and a remaining portion of the cooling fluid is circulated directly into the reservoir (5), (refer to par. 11; Fig. 1).  
In regards to claim 11, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Ramon as modified discloses further comprising a heat rejection device (cooler 2; Fig. 1) thermally coupled to the circulation loop (refer to Fig. 1), the heat rejection device (2) configured to cool the cooling fluid before the cooling fluid exchanges heat with the heat exchanger (refer to par. 11; Fig. 1).  
In regards to claim 13, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the reservoir further comprises a first outlet fluidly coupled to a first outlet valve and a second outlet fluidly coupled to a second outlet valve, for directing and controlling a flow of one or both of the refrigerant and the anti-freeze additive from the reservoir.
         Etherington teaches wherein the reservoir further comprises a first outlet (outlet at pipe 31) fluidly coupled to a first outlet valve (3-way valve 30) and a second outlet (outlet at pipe 32) fluidly coupled to a second outlet valve (3-way valve 30), for directing and controlling a flow of one or both of the refrigerant (refrigerant 14 or refrigerant 15) and the anti-freeze additive (refrigerant 14 or refrigerant 15) from the reservoir (refer to col.2, lines 19-24; Fig. 1 of Etherington).   
        It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Ramon such that the reservoir further comprises a first outlet fluidly coupled to a first outlet valve and a second outlet fluidly coupled to a second outlet valve, for directing and controlling a flow of one or both of the refrigerant and the anti-freeze additive from the reservoir as taught by Etherington in order to provide variable temperature levels of refrigeration and refrigeration capacities (refer to col.3, lines 44-46 of Etherington).
In regards to claim 14, Ramon discloses a method of cooling using a cooling system (condenser cooling power regeneration system; refer to Fig. 1) comprising a steam turbine (9), a condenser (8) that receives a flow of stream from the steam turbine (refer to par. 11), a reservoir (hot 5 and cold 6 tanks), a circulation loop (cooling circuit of Fig. 1), and a heat exchanger (i.e. heat exchanger inside condenser 8 that exchanges heat with a flow of steam from the steam turbine 9; Fig. 1; par. 11), wherein the reservoir (5, 6) comprises a refrigerant and an anti-freeze additive (water and antifreeze; refer to par. 13); circulating the cooling fluid via the circulation loop from the reservoir (5, 6) to the heat exchanger (refer to par. 11), where the cooling fluid exchanges heat with the flow of steam within the condenser (8) via the heat exchanger (refer to par. 11); and circulating the cooling fluid from the heat exchanger to the reservoir (hot tank 5) via the circulation loop (refer to par. 11; Fig. 1).  
         Ramon does not explicitly teach an evaporator; the reservoir being disposed in the evaporator; the anti-freeze additive characterized by a lower critical solution temperature (LCST), the method comprising: selectively supplying a cooling fluid from the reservoir to the circulation loop, such that when an operating temperature of the reservoir is greater than the LCST, a first mixture of the cooling fluid comprising the refrigerant and less than 5 weight percent of the anti-freeze additive is supplied to the circulation loop; and when the operating temperature of the reservoir is lower than the LCST, a second mixture of the cooling fluid comprising the refrigerant and between about 5 weight percent and about 60 weight percent of the anti-freeze additive is supplied to the circulation loop.
         Etherington teaches a refrigeration systems and method (Fig. 1), the anti-freeze additive (corresponding to refrigerant 14 or refrigerant 15) characterized by a lower critical solution temperature (LCST), (col.3, lines 29-31), the method comprising: selectively supplying (via 3-way valve 30) a first mixture (mixture of cooling fluid when refrigerant 14 being added to receiver 13 via outlet 31) of the cooling fluid (corresponding to solution of refrigerant 14 and refrigerant 15) from the reservoir (17) to the circulation loop (col.3, lines 43-45), such that when an operating temperature of the reservoir (col.3, lines 4-5) is greater than the LCST, a cooling fluid comprising the refrigerant (immiscible refrigerant 14 or 15; col.3, lines 30-31) is supplied to the circulation loop (via line 31 or 32); and when the operating temperature of the reservoir (17) is lower than the LCST, a second mixture (mixture of cooling fluid when refrigerant 15 being added to receiver 13 via outlet 32) of the cooling fluid comprising the refrigerant and the anti-freeze additive (miscible solution of 14 and 15, col.3, lines 29-30) is supplied (via 3-way valve 30) to the circulation loop.
        It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Ramon such that the anti-freeze additive characterized by a lower critical solution temperature (LCST), the method comprising: selectively supplying a first mixture of the cooling fluid from the reservoir to the circulation loop, such that when an operating temperature of the reservoir is greater than the LCST, a second mixture of the cooling fluid comprising the refrigerant is supplied to the circulation loop; and when the operating temperature of the reservoir is lower than the LCST, a cooling fluid comprising the refrigerant and the anti- freeze additive is supplied to the circulation loop as taught by Etherington in order to provide variable temperature levels of refrigeration and refrigeration capacities (refer to col.3, lines 44-46 of Etherington).
        In regards to the limitation that when the operating temperature of the reservoir is greater than the LCST, the anti-freeze additive being less than 5 weight percent, and when the operating temperature of the reservoir is less than the LCST, the anti-freeze additive being between about 5 weight percent and about 60 weight percent:
Etherington teaches in col.3, lines 34-45 that when the operating temperature assumed to be 20 F. for purposes of illustration, one immiscible refrigerant layer is composed of 85.5% by weight of perfluoropropane (as coolant) and 14.5% by weight of “Freon 31' (as anti-freeze).
In particular, Etherington teaches that supplying selectively these mixture and circulated in a refrigeration system to provide variable temperature levels of refrigeration and refrigeration capacities (col.3, lines 44-46). Therefore, the operating temperature of the reservoir in relative to the LCST and the amount of the anti-freeze additive to be added is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is to provide variable temperature levels of refrigeration and refrigeration capacities (Col. 3, lines 45-46). Therefore, since the general conditions of the claim, i.e. the operating temperature of the reservoir in relative to the LCST and the amount of the anti-freeze additive to be added, were disclosed in the prior art by Etherington, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ramon as by setting when the operating temperature of the reservoir is greater than the LCST, the anti-freeze additive being less than 5 weight percent, and when the operating temperature of the reservoir is less than the LCST, the anti-freeze additive being between about 5 weight percent and about 60 weight percent.

Spanger teaches an evaporator (corresponding to evaporator unit 10; Fig. 1A), the reservoir (17) being disposed in the evaporator (10).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Ramon to include an evaporator, wherein the reservoir being disposed in the evaporator as taught by Spanger in order to  provide a more compact configuration (refer to par. 50 of Spanger).
In regards to claim 15, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Etherington teaches wherein when the operating temperature of the reservoir (17) is lower than the LCST, the refrigerant and the anti-freeze additive are present in the reservoir as a substantially miscible phase (miscible solution of 14 and 15, col.3, lines 29-30 of Etherington), and when the operating temperature of the reservoir is greater than the LCST, the refrigerant and the anti-freeze additive are present in the reservoir as substantially immiscible phases (immiscible refrigerant 14 or 15; col.3, lines 30-31 of Etherington).  
In regards to claim 17, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Ramon as modified discloses wherein the refrigerant and the anti-freeze additive separate from one another (col.3, lines 9-10, wherein separate refrigerant mixture 16 into refrigerants 14 and 15 in two immiscible layers) and form an interface line (line separating to refrigerant 14 and refrigerant 15) when the operating temperature of the reservoir is greater than the LCST, and wherein the method further comprises: supplying (via 3-way valve 30 and via operating receiver 13; col.2, lines 54-57), with a first outlet (outlet 26 when refrigerant 14 being added to receiver 13 via outlet 31) of the reservoir (17) disposed above the interface line (as can be seen in Fig. 1), the first mixture to the circulation loop when the operating temperature of the reservoir (17) is greater than the LCST (col.3, lines 4-10 and 29-31); and supplying (via 3-way valve 30 and via operating receiver 13), with a second outlet (outlet 26 when refrigerant 15 being added to receiver 13 via outlet 32) of the reservoir (17) disposed below the interface line (as can be seen in Fig. 1; col.2, lines 54-57), the second mixture when the operating temperature of the reservoir is greater than the LCST (col.3, lines 4-10 and 29-31).
In regards to claim 20, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Ramon as modified discloses wherein the heat exchanger (i.e. heat exchanger inside condenser 8 that exchanges heat with a flow of steam from the steam turbine 9; par. 11; Fig. 1) is disposed within the condenser (8).   

Claims 3 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ramon et al. (ES 2,403,365) in view of Etherington (US 2,794,322) and Spanger (US 2009/0071181), further in view of Leonard Jr (US 3,605,873).                                                       
In regards to claim 3, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 2, but fails to explicitly teach wherein the reservoir further comprises an agitator for mixing the refrigerant and the anti-freeze additive, and to provide the substantially miscible phase.  
         Leonard teaches a cooling system (an absorption refrigeration system, refer to Fig. 1), wherein the reservoir (75) further comprises an agitator (means for mixing; refer to abstract) for mixing the refrigerant and the anti-freeze additive, and to provide the substantially miscible phase (refer to abstract).  
           It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the modified cooling system of Ramon such that the reservoir further comprises an agitator for mixing the refrigerant and the anti-freeze additive, and to provide the substantially miscible phase as taught by Leonard in order to form a dilute mixture which will not freeze when stored in the system (refer to abstract of Leonard).
In regards to claim 16, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 11, but fails to explicitly teach further comprising agitating the refrigerant and the anti-freeze additive in the reservoir with an agitator to provide the substantially miscible phase, when the operating temperature is lower than the LCST.
          Leonard teaches a cooling system (an absorption refrigeration system, refer to Fig. 1) further comprises agitating (via means for mixing; refer to abstract) the refrigerant the refrigerant and the anti-freeze additive in the reservoir (75) with an agitator (means for mixing; refer to abstract) to provide the substantially miscible phase, when the operating temperature is lower than the LCST (refer to abstract).  
         It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the modified method of Ramon such that the method further comprising agitating the refrigerant and the anti-freeze additive in the reservoir with an agitator to provide the substantially miscible phase, when the operating temperature is lower than the LCST as taught by Leonard in order to form a dilute mixture which will not freeze when stored in the system (refer to abstract of Leonard).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ramon et al. (ES 2,403,365) in view of Etherington (US 2,794,322) and Spanger (US 2009/0071181), further in view of Johnson et al. (US 7,264,649).                               
In regards to claim 12, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly disclose wherein the reservoir  further comprises a valve configured to direct and control a flow of one or both of the refrigerant and the anti-freeze additive in the reservoir.  
       Johnson teaches absorber/desorber system (Fig, 1) wherein the reservoir (16, water reservoir) further comprises a valve (18) configured to direct and control a flow of one or both of the refrigerant (water) and the anti-freeze additive in the reservoir (16), (refer to col, 16, lines 41-44).
          It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ramon such that the reservoir to further comprises a valve as taught by Johnson in order to control of the fluid in the reservoir to an outlet or another outlet (refer to col, 16, lines 41-44).

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Leonard Jr (US 3,605,873) in view of Etherington (US 2,794,322) and Ramon et al. (ES 2,403,365), further in view of Spanger (US 2009/0071181).                               
In regards to claim 18, Leonard discloses an absorption cycle apparatus (an absorption refrigeration system, refer to Fig. 1), comprising: a condenser (11); and an evaporator (12); a reservoir (75, separation tank) configured to selectively supply a cooling fluid (via lines 76 and 90); a circulation loop (refrigerant circuit; col.4, line 12) fluidly coupled to the reservoir (as can be seen Fig. 1), and configured to circulate the cooling fluid to and from the reservoir (as can be seen Fig. 1); and a heat exchanger (14, air-conditioning load heat exchanger) thermally coupled to the circulation loop and configured to exchange heat between the cooling fluid and a flow of steam in the condenser (col.2, lines 51-53, also as can be seen Fig. 1); wherein the reservoir (75) comprises a refrigerant and an anti-freeze additive (i.e. water as a refrigerant, and octyl alcohol as an additive; refer to col.5, lines 67-69), and an absorber (13, two stage absorber) in fluid communication with the evaporator (12), (as can be seen in Fig. 1).          
          Leonard does not explicitly disclose the reservoir being disposed in the evaporator; a steam turbine; a condenser that receives a flow of stream from the steam turbine; the anti-freeze additive characterized by a lower critical solution temperature (LCST) such that when an operating temperature of the evaporator is greater than the LCST, the reservoir is configured to supply a first mixture of the cooling fluid comprising the refrigerant and less than 5 weight percent of the anti-freeze additive to the circulation loop; and when the operating temperature of the evaporator is lower than the LCST, the reservoir is configured to supply a second mixture of the cooling fluid comprising the refrigerant and between about 5 weight percent and about 60 weight percent of the anti-freeze additive to the circulation loop.  
         Etherington teaches a refrigeration systems (Fig. 1), wherein the anti-freeze additive (corresponding to refrigerant 14 or refrigerant 15) characterized by a lower critical solution temperature (LCST), (col.3, lines 29-31) such that when an operating temperature (col.3, lines 4-5) of the reservoir (17) is greater than the LCST, the reservoir (17) is configured to supply a first mixture (mixture of cooling fluid when refrigerant 14 being added to receiver 13 via outlet 31) of the cooling fluid comprising the refrigerant (immiscible refrigerant 14 or 15; col.3, lines 30-31) to the circulation loop; and when the operating temperature of the reservoir (17) is lower than the LCST, the reservoir (17) is configured to supply a second mixture (mixture of cooling fluid when refrigerant 15 being added to receiver 13 via outlet 32) of the cooling fluid comprising the refrigerant and the anti-freeze additive (miscible solution of 14 and 15, col.3, lines 29-30) to the circulation loop.
        It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the absorption cycle apparatus of Leonard such the anti-freeze additive characterized by a lower critical solution temperature (LCST) such that when an operating temperature of the evaporator is greater than the LCST, the reservoir is configured to supply a first mixture of the cooling fluid comprising the refrigerant to the circulation loop; and when the operating temperature of the evaporator is lower than the LCST, the reservoir is configured to supply a second mixture of the cooling fluid comprising the refrigerant and the anti-freeze additive to the circulation loop as taught by Etherington in order to provide variable temperature levels of refrigeration and refrigeration capacities (refer to col.3, lines 44-46 of Etherington).
        In regards to the limitation that when the operating temperature of the reservoir is greater than the LCST, the anti-freeze additive being less than 5 weight percent, and when the operating temperature of the reservoir is less than the LCST, the anti-freeze additive being between about 5 weight percent and about 60 weight percent:
Etherington teaches in col.3, lines 34-45 that when the operating temperature assumed to be 20 F. for purposes of illustration, one immiscible refrigerant layer is composed of 85.5% by weight of perfluoropropane (as coolant) and 14.5% by weight of “Freon 31' (as anti-freeze).
In particular, Etherington teaches that supplying selectively these mixture and circulated in a refrigeration system to provide variable temperature levels of refrigeration and refrigeration capacities (col.3, lines 44-46). Therefore, the operating temperature of the reservoir in relative to the LCST and the amount of the anti-freeze additive to be added is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is to provide variable temperature levels of refrigeration and refrigeration capacities (Col. 3, lines 45-46). Therefore, since the general conditions of the claim, i.e. the operating temperature of the reservoir in relative to the LCST and the amount of the anti-freeze additive to be added, were disclosed in the prior art by Etherington, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ramon as by setting when the operating temperature of the reservoir is greater than the LCST, the anti-freeze additive being less than 5 weight percent, and when the operating temperature of the reservoir is less than the LCST, the anti-freeze additive being between about 5 weight percent and about 60 weight percent.
          Ramon discloses an absorption cycle apparatus (condenser cooling power regeneration system; refer to Fig. 1), comprising: a steam turbine (9); the condenser (8) that receives a flow of steam from the steam turbine (refer to par. 11). 
         It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the modified absorption cycle apparatus of Leonard to include a steam turbine such that a condenser to receive a flow of stream from the steam turbine as taught by Ramon in order to provide heat regeneration for the system (refer to par. 4 of Ramon).  
Spanger teaches an evaporator (corresponding to evaporator unit 10; Fig. 1A), the reservoir (17) being disposed in the evaporator (10).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Ramon to include an evaporator, wherein the reservoir being disposed in the evaporator as taught by Spanger in order to provide a more compact configuration (refer to par. 50 of Spanger).
In regards to claim 19, Ramon as modified meets the claim limitations as set forth above in the rejection of claim 18, but fails to explicitly teach wherein the LCST of the anti-freeze additive is in a range from about 1°C to about 60°C. 
        Further, Etherington teaches wherein the LCST of the anti-freeze additive is in a range from about 1°C to about 60°C (col.3, lines 29-30 of Etherington).  
        It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cooling system of Ramon such that the LCST of the anti-freeze additive to be in a range from about 1°C to about 60°C as taught by Etherington in order to provide variable temperature levels of refrigeration and refrigeration capacities (refer to col.3, lines 44-46 of Etherington).  
       

                                         Response to Arguments
Applicant’s arguments filed on 03/21/2022 have been fully considered but are moot because the amended claims has been addresses with the newly cited reference Spanger (US 2009/0071181). Spanger teaches an evaporator (corresponding to evaporator unit 10; Fig. 1A), the reservoir (17) being disposed in the evaporator (10).
as noted above.
                                                     Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/M.T/
Examiner, Art Unit 3763    


/CASSEY D BAUER/Primary Examiner, Art Unit 3763